DETAILED ACTION
	This Office action is in response to the application filed 19 February 2021.  Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0240822 A1 to Lee et al. (cited in the IDS filed 19 Feburary 2021; hereinafter “Lee”).
Regarding independent claim 1, Lee (Fig. 9) discloses a display device, comprising: 
a substrate (Fig. 9; ¶ 0056); 
a thin-film transistor on the substrate (see TFTSB in Fig. 9; ¶ 0056); 
an organic insulating layer 128 (¶ 0055; labeled in Fig. 3) that covers the thin-film transistor; 
a pixel electrode 232 (¶ 0091) electrically connected to the thin-film transistor via a contact hole of the organic insulating layer 128 (Fig. 9); 
a pixel defining layer 241/242 (¶ 0092) that covers an edge of the pixel electrode 232, the pixel defining layer 241/242 having an opening corresponding to the pixel electrode 232 (Fig. 9), and the pixel defining layer including a first layer 241 and a second layer 242, the second layer having less light transmittance in a first wavelength band than the first layer (¶ 0083); 
a spacer 492 (¶ 0106) on the pixel defining layer 241/242; 
an intermediate layer 252 (¶ 0091) on a portion of the pixel electrode exposed via the opening, the intermediate layer including an emission layer (Fig. 9; ¶ 0091); and 
an opposite electrode 260 (¶ 0091) on the intermediate layer 252 (Fig. 9).

Regarding claim 2, Lee (Fig. 9) discloses the display device as claimed in claim 1, wherein: the pixel electrode is a first pixel electrode 232, and the display device further includes a second pixel electrode 233 (¶ 0091) neighboring the first pixel electrode, and a portion of the organic insulating layer 128 exposed between the first pixel electrode and the second pixel electrode is entirely covered by the second layer 242C (Fig. 9; ¶ 0091).
Regarding claim 3, Lee discloses the display device as claimed in claim 1, wherein the first wavelength band is in a range of 10 nm to 400 nm (¶ 0083).
Regarding claim 5, Lee (Fig. 9) discloses the display device as claimed in claim 1, further comprising a third layer 271 (¶ 0091) that covers the second layer 242, the second layer 242 being between the first layer 241 and the third layer 271 (Fig. 9).
Regarding claim 6, Lee (Fig. 9) discloses the display device as claimed in claim 5, wherein the first layer and the third layer 271 include an inorganic insulating material (¶ 0087) having greater light transmittance in the first wavelength band than the second layer 242 (¶ 0083; see also Fig. 9).
Regarding claim 7, Lee (Fig. 9) discloses the display device as claimed in claim 1, wherein a portion of the first layer 241 directly contacts the organic insulating layer 128 (Fig. 9).
Regarding claim 8, Lee (Fig. 9) discloses the display device as claimed in claim 1, wherein the second layer 242 includes at least one of amorphous silicon and an amorphous carbon-based material, excluding diamond-like carbon (DLC) (¶ 0083).
Regarding claim 9, Lee (Fig. 9) discloses the display device as claimed in claim 1, wherein: the second layer 242 includes a first sub-layer and a second sub-layer, and a sub-layer closer to the organic insulating layer 128 from among the first sub-layer and the second sub-layer has a larger light absorption rate than the other sub-layer (¶ 0083; the first and second sub-layers may be selected such that the sub-layer farther away from 128 has a thickness which would lend a smaller light absorption rate than the sub-layer closer to 128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 4, Lee discloses the display device as claimed in claim 3, however fails to expressly disclose: wherein the light transmittance of the second layer in the first wavelength band is 2% or less.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to provide the recited light transmittance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the light transmittance of the second layer is considered a result effective variable because it affects the performance of the display device (see ¶ 0004).  Thus the ordinary artisan would have been motivated to modify the light transmittance of the second layer by selecting the appropriate material for the purpose of preventing light emitted from the light emitting layer from mixing with light from adjacent light emitting layers and absorbing light from the ambient environment, thus improving the performance of the display (¶ 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
29 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813